FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Second Amended and Restated Credit Agreement (the
“Amendment”) is dated as of the 17th day of October, 2006, by and among G REIT,
L.P., a Virginia limited partnership (“Borrower”), the lenders party to the
Credit Agreement (as hereinafter defined) (the “Lenders”), and LASALLE BANK
NATIONAL ASSOCIATION, as a Lender and as agent for the Lenders (“Agent”).

R E C I T A L S

WHEREAS, Borrower, Agent, and Bank of America (“BOA”) and Citizens Financial
Services, FSB (“Citizens”), as Lenders, are parties to a Second Amended and
Restated Credit Agreement dated as of January 25, 2006 (the “Credit Agreement”)
pursuant to which the Lenders agreed to make a loan to Borrower in an aggregate
amount of $58,368,618.00 (the “Loan”); and

WHEREAS, the parties hereto desire to release the Mortgaged Property located at
20809-20829 72nd Avenue South and 6811 South 204th Street, Kent, Washington and
known as Centerpoint Corporate Park (the “Centerpoint Property”) pursuant to
Article IX of the Agreement; and

WHEREAS, the parties wish to repay in full the Commitments held by BOA and
Citizens rather than making payments pro rata in accordance with Lenders’
Percentages pursuant to Section 2.10 of the Agreement; and

WHEREAS, the parties agree that following the repayment in full of the BOA and
Citizens Commitments, the balance of the Release Price resulting from the sale
of the Centerpoint Property will be used to pay down the Commitment of LaSalle
Bank National Association in its role as a Lender;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Borrower, Agent and the Lenders agree
as follows:

Section 1. Recitals. The Recitals to this Amendment are hereby incorporated
herein in their entirety by this reference thereto and deemed to be a part
hereof.

Section 2. Amendment to Credit Agreement.

2.1 Notwithstanding the provisions of Section 2.10 of the Credit Agreement, the
parties hereto have agreed that the Commitments provided by BOA and Citizens
will be paid off in their entirety upon receipt of the Release Price from the
sale of the Centerpoint Property. The balance of the Release Price will be
applied to the Commitment held by LaSalle Bank. The amounts paid to each Lender
from the Release Price are as follows:

(a) BOA will receive $26,684,309.00 plus accrued interest in the amount of
$84,194.55 in full repayment of its Commitment.

(b) Citizens will receive $5,000,000.00 plus accrued interest in the amount of
$15,776.05 in full repayment of its Commitment.

(c) LaSalle Bank will receive the balance of the Release Price from the sale of
Centerpoint in the amount of $8,215,720.40 and thereafter the principal balance
of its Commitment shall be $18,468,588.60.

2.2 Upon receipt of the proceeds described in Section 2.1 above, BOA and
Citizens shall no longer be Lenders under the Credit Agreement and each shall
promptly mark any Promissory Notes or Note Assumptions they are currently
holding as paid in full and return the same to Borrower.

Section 3. Representations and Warranties. To induce Agent and the Lenders to
amend the Credit Agreement, Borrower represents and warrants to Agent and the
Lenders that:

3.1 Compliance with Credit Agreement. On the date hereof, Borrower is in
compliance with the terms and provisions of the Credit Agreement and the Loan
Documents and no Event of Default specified therein has occurred which has not
been waived in writing by Agent and/or the Lenders.

3.2 Representations and Warranties. On the date hereof, the representations and
warranties set forth in the Credit Agreement and the other Loan Documents are
true and correct with the same effect as if such representations and warranties
have been made on the date hereof except to the extent such representations and
warranties expressly relate to an earlier date.

3.3 Authority of Borrower. Borrower has full power and authority to enter into
this Amendment and to incur and perform the obligations provided for under this
Amendment and the Credit Agreement, all of which have been duly authorized by
all proper and necessary corporate action. No consent or approval of
stockholders or of any public authority or regulatory body is required as a
condition to the validity or enforceability of this Amendment.

3.4 Amendment as Binding Agreement. This Amendment constitutes a valid and
legally binding obligation of Borrower, fully enforceable against Borrower in
accordance with its terms.

3.5 No Conflicting Agreements. The execution and performance by the Borrower of
this Amendment will not (i) violate any provision of law, any order of any court
or other agency of government, or the organizational documents of Borrower, or
(ii) violate any indenture, contract, agreement or other instrument to which
Borrower is a party, or by which its property is bound, or be in conflict with,
result in a breach of or constitute (with due notice and/or lapse of time) a
default under, any such indenture, contract, agreement or other instrument or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of Borrower.

Section 4. Conditions Precedent.

The agreement by the Lenders and Agent to amend the Credit Agreement pursuant to
the terms of this Amendment is subject to the satisfaction by Borrower of the
following conditions precedent:

4.1 Amendment. Agent shall have received this duly executed Amendment.

4.2 Reaffirmation of Guaranty. Agent shall have received an executed
Reaffirmation of Guaranty from Guarantors amending and reaffirming their
respective obligations to Agent, on behalf of the Lenders, under the Guaranty,
in the form of Exhibit A attached hereto.

4.3 Representations and Warranties. The representations and warranties set forth
in this Amendment shall be true and correct in all respects as of the date
hereof.

4.4 Other Documents. Agent shall have received such other documents and
instruments as Agent may deem reasonably necessary or appropriate, including
without limitation, a Compliance Certificate pursuant to Article IX of the
Credit Agreement.

Section 5. General Provisions.

5.1 Capitalized Terms. The capitalized terms used in this Amendment shall have
the same meanings ascribed to them in the Credit Agreement unless otherwise
defined herein.

5.2 Ratification. Except as amended by this Amendment, the terms and provisions
of the Credit Agreement shall remain in full force and effect and are hereby
affirmed, confirmed and ratified in all respects. Borrower confirms, affirms and
ratifies without condition, all liens and security interests, if any, granted to
the Lenders pursuant to the Credit Agreement and the Loan Documents, and such
liens and security interests shall continue to secure the obligations and
liabilities of Borrower to the Lenders, including but not limited to, all loans
made by the Lenders to the Borrower under the Credit Agreement as amended by
this Amendment.

5.3 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Illinois, and the obligations of Borrower
under this Amendment are and shall arise absolutely and unconditionally upon the
execution and delivery of this Amendment.

5.4 Counterparts. This Amendment may be executed in any number of counterparts,
and by Agent, the Lenders and Borrower in separate counterparts, each of which
shall be an original, but all of which shall together constitute one and the
same agreement; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

5.5 Credit Agreement References. On or after the effective date hereof, each
reference in the Credit Agreement to this “Agreement”, “hereof” or words of like
import, or to the “Credit Agreement” in any other instrument, document or
agreement executed in connection with the Credit Agreement shall, in each case,
unless the context otherwise requires, be deemed to refer to the Credit
Agreement as amended hereby.

5.6 No Waiver. No failure on the part of Agent or the Lenders to exercise, and
no delay in exercising, any right under the Credit Agreement or any Loan
Documents or under this Amendment shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under the Credit Agreement or any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided in the Loan Documents are
cumulative and are not exclusive of any remedies provided by law or equity.

(Remainder of this page intentionally left blank)

1

IN WITNESS WHEREOF, Agent, Borrower and the Lenders have caused this Amendment
to be duly executed as of the date first above written.

BORROWER: G REIT, L.P., a Virginia limited partnership



      By: G REIT, Inc., a Maryland corporation, its managing member

     
 
  By:      /s/ Scott Peters     
 
   
AGENT:
  Scott Peters
President
LASALLE BANK NATIONAL ASSOCIATION, as agent for the Lenders
By:      /s/ A. Brad Feine     
 
   
 
  Its:      AVP     
 
   
LENDERS:
  LASALLE BANK NATIONAL ASSOCIATION, as Lender



    By:      /s/ A. Brad Feine_     



    Its:      AVP     

BANK OF AMERICA, as a Lender and as Documentation Agent

By:      /s/ Mark E. Dalton     



    Its:      SVP     

CITIZENS FINANCIAL SERVICES, FSB, as a Lender

By:      /s/ Jeffrey C. Stur     



    Its:      Senior Vice President_     

2